DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note(s)
Examiner notes that regarding claim set and remarks provided on 11/17/2021 are such that the last clause of claim 19 is provided on the first page of the remarks. To avoid this the office recommends the attorney to provide the remarks in a new page. For purpose of examination, the office will incorporate the first two lines of remarks into claim 19, specifically, the two lines read “further comprising a welded seam along interfaces of each of the length, width and height sections joined with the tongue and groove joint.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey US Patent 7372705 in view of Kitajima US Pub 2002/0070043 and further in view of Rudy, Jr. US Patent 5388995.
claim 1, 
A portable, EMI-shielded data center and server rack system, comprising: 
a carrying case outer enclosure (Fig. 3-4, element 40), having length, width and height dimensions that are sized to allow the carrying case to be carried onboard an aircraft (as seen in figure 3 an 2 the enclosure 40 comprises length, width and height which can be on boarded on an aircraft), the carrying case having an outer perimeter section along opposing front-side and back-sides of the carrying case (fig. 3, the front and rear of the enclosure 40 where elements 42/44 are secured to), wherein the outer perimeter section is defined by the length, width and height dimensions of the carrying case (Fig. 3); 
a server tray rack rail (figure 4 indicated by at least element 52) apparatus disposed within the carrying case, and comprising opposing guide rail brackets (figure 4, rails provided on opposite 52 such that server rack as seen in figure 5 and 3 is inserted; col. 5, lines 19-30)) oriented along the length dimension of the carrying case, each of the guide rail brackets having a plurality of rack rails protruding perpendicular to the guide rail brackets (Figure 4, element 52 comprises a protruding part which is protruding towards the opposite rail, similar to present application's element 22), the rack rails being oriented and spaced apart from each other to define a rack channel (Fig 3, the area spanning between the rails and where the server 41 and more specifically individual server can be any group or individual electronic of element 41 as seen in figure 5 and 7a) to accommodate multiple server trays (Figure 3-5, where figure 5 shows plurality of trays stacked, and figure 3 shows them being placed in the enclosure), wherein each of the server trays have elongated protrusions (Fig. 3-5, and 7a, where the protrusion is the region of the server that slides in the rail rack 52 more specifically as seen in figure in fig 7a, 
a front-side lid (element 42) and a back-side lid (element 44), that are removably attached to the carrying case via a latching mechanism (fasteners 68), such that when the front-side lid and back-side lid are latched to the carrying case, wherein a gaskets (element 66 provided in both lids Col. 5, lines 63 to col. 6 line 15) disposed with the front-side and back-side channels (as seen in figure 3, element 66 is provided on the channel of the lids and provides seal) seal the carrying case from EMI occurrences.
Spivey does not teach an EMI front-side channel disposed within the front-side outer perimeter section of the carrying case; 
an EMI back-side channel disposed within the back-side outer perimeter section of the carrying case; 
an EMI gasket disposed within each of the EMI front-side and EMI back-side channels. However, providing a corresponding channel on the enclosure such that the EMI front side channel and EMI back side channel are disposed on the outer perimeter section of the enclosure is known and matter of reversal of arrangement than of Spivey.
Kitajima in similar field of a portable EMI shielded system teaches a carrier case outer enclosure (figure 3-4, element 4)such that an EMI front-side channel (figure 3-4, the channel where the gasket 10 is disposed such that this is at an outer perimeter section of the carrying case enclosure) disposed within the front-side outer perimeter section of the carrying case; 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Spivey such that the channel as taught by Spivey are arranged on the carrying case enclosure as taught by Kitajima since such modification will not render the device to be operable but provide the same level of sealing property and additionally that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Additionally it can be argued that an EMI gasket is not taught in Spivey. 
Rudy Jr. in similar field of portable EMI shielded system teaches a use of a gasket that is specific to EMI shielding gasket (element 176; Col. 6, last line to col. 7, line 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gasket of Spivey as modified by Kitajima to use the EMI gasket of Rudy Jr for not only providing air sealing but also providing electromagnetic interference shielding of external or internal electronics. 
Regarding claim 2, Spivey as modified teaches, 
wherein when the EMI gasket is placed in the EMI front-side and EMI back-side channels is oversized so as to protrude from the EMI front-side and EMI back-side channels, such that when the EMI front-side and EMI back- side lids are latched, the EMI gasket undergoes a compressive force for increased sealing from EMI occurrences (Spivey as modified teaches the EMI gasket, furthermore as indicated in Spivey the gasket compresses due to the material .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey US Patent 7372705 in view of Kitajima US Pub 2002/0070043 and further in view of Rudy, Jr. US Patent 5388995 and Phillips US Patent 6120116.
Regarding claim 3, 
Wherein top, bottom and side panels are integrally joined to each other (figure 3 of Spivey as modified teaches the top bottom and side panels of the carrying case outer enclosure are integrally formed). 
Spivey does not teach the top, bottom and side panels are integrally jointed to each other with a tongue and groove joint. However, making an integral part separate and providing fastening/engaging means is not new in the art. See MPEP§2144.04(V)(B-C).
Phillips in similar field of an enclosure teaches a top, bottom and side panels are integrally jointed to each other with a tongue and groove joint (figures 3-5, such that figure 3 shows the panels being separate that are integrally jointed via the groove and tongue joints as seen in figure 6, such that the groove is indicated by region of element 80 in figure 5 and the tongue is shown in figure 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the panels of Spivey such that they are separate panels and secured by means of groove and Tongue joints as taught by .

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey US Patent 7372705 in view of Kitajima US Pub 2002/0070043 and further in view of Rudy, Jr. US Patent 5388995 and Frink et al. SU Pub 2017/0257972.
Regarding claim 8,
Spivey as modified teaches the server tray rack rail apparatus as disclosed in claim 1. 
Spivey as modified does not explicitly teach the size, specifically wherein the server tray rack rail apparatus can accommodate up to 4U of server try height within the carrying case. 
Frink in similar field of a data center system teaches a system with rack rails that can accommodate up to 4U of server tray height within the carrying case (Paragraphs 30 and 66 describes that the system and the rack can be various size between 1U and 5U and any other height or dimensions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the server tray rack rail apparatus of Spivey as modified to accommodate up to 4U of server tray height within the carrying case as taught by Frink for the purpose of ensuring the right amount of server is able to be installed based on the users need, additionally, sizing of a system is a design choice such that one skilled in the art before the effective filing date would arrange the carrying case and the rack rail apparatus to be at any desired of rack unit. MPEP§2144.04(IV)(A).
Regarding claim 9, Spivey as modified teaches,

Regarding claim 10, Spivey as modified teaches,
 Wherein two 1 U server trays and one 2U server tray are disposed within the carrying case (Spivey as modified by at least Frink teaches this, as seen in Spivey at least 4 electronic are sliding into the carrying case, thereby with the teaching of Frink as disclosed in claim 8 at least the server trays can be arranged in rack unit size of 2 1U and 1 2U size electronic). Additionally providing the desired size of a configuration such that server tray of multiple size can be accommodate is merely a design choice and one skilled in the art before the effective filing date would arrange the carrying case and the rack rail apparatus to be at any desired of rack unit. MPEP§2144.04(IV)(A).
Regarding claim 11, Spivey as modified teaches,
 Wherein two 2U server trays are disposed within the carrying case (Spivey as modified by at least Frink teaches this, as seen in Spivey at least 4 electronic are sliding into the carrying case, thereby with the teaching of Frink as disclosed in claim 8 at least the server trays can be arranged in rack unit size of 2 2U size electronic). Additionally providing the desired size of a configuration such that server tray of multiple size can be accommodate is merely a design 
Regarding claim 13, Spivey as modified teaches,
Spivey as modified teaches the server tray rack rail apparatus as disclosed in claim 1. 
Spivey  as modified does not explicitly teach the size, specifically wherein the server tray rack rail apparatus can accommodate up to 2U of server try height within the carrying case. 
Frink in similar field of a data center system teaches a system with rack rails that can accommodate up to 2U of server tray height within the carrying case (Paragraphs 30 and 66 describes that the system and the rack can be various size between 1U and 5U and any other height or dimensions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the server tray rack rail apparatus of Spivey as modified to accommodate up to 4U of server tray height within the carrying case as taught by Frink for the purpose of ensuring the right amount of server is able to be installed based on the users need, additionally, sizing of a system is a design choice such that one skilled in the art before the effective filing date would arrange the carrying case and the rack rail apparatus to be at any desired of rack unit. MPEP§2144.04(IV)(A).
Regarding claim 14, Spivey as modified teaches,
 Wherein two 1 U server trays or one 2U server tray are disposed within the carrying case (Spivey as modified by at least Frink teaches this, as seen in Spivey at least 4 electronic are sliding into the carrying case, thereby with the teaching of Frink as disclosed in claim 8 at least the server trays can be arranged in rack unit size of 2 1U or1 2U size electronic). Additionally .

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey US Patent 7372705 in view of Kitajima US Pub 2002/0070043 and further in view of Rudy, Jr. US Patent 5388995 and Landsberger US Pub 2002/0125799.
Regarding claim 16, 
Spivey as modified teaches the carrying case as disclosed in claim 1. 
Spivey as modified does not teach a second carrying case outer enclosure, thereby defining a plurality of carrying cases, and wherein the plurality of carrying cases are stacked vertically on each other, wherein a top surface of each of the carrying case and the second carrying case has a stability recess proximate to each corner of the top surface, and wherein a bottom surface of each of the carrying case and the second carrying case has a stability protrusion proximate to each corner of the bottom surface, wherein the stability protrusions of the second carrying case mate with the stability recesses of the carrying case when the plurality of carrying cases are stacked on each other to provide added stability.
Landsberger (Figs. 3-4, 16-17) in similar field of carrying cases teaches plurality of carrying cases (which includes a first carrying case outer enclosure and a second carrying case outer enclosure) and wherein the plurality of carrying cases are stacked vertically one each other (figures 16-17 and paragraph 45 describes that two cases can be stacked with the air of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the carrying case of Spivey as modified with the teaching of Landsberger to provide mating feature of protrusion and recess at the top and bottom of the carrying cases and to provide stacking engaging means for the purpose of providing a smaller carrying cases (1U size) but plurality of them and enabling a user to expanding the portable system to be bigger based on the electronic need of the vehicle (aircraft), such that the stacked arrangement does not disengage and prevent undesirable sliding (paragraph 45, Landsberger) between stacked cases. 
Regarding claim 17, 
Spivey as modified by at least Landsberger teaches the carrying case is sized to fit in an overhead bin of a commercial aircraft (figure 2b and 3 of Spivey shows its sized to fit in a commercial aircraft; additionally the stacked arrangement can be any stack as taught by Landsberger  figure 3 and 16-17).
Regarding claim 18, 
.

Allowable Subject Matter
Claims 19, 5-7 are allowed.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Furthermore for claim 19, applicant has incorporated the allowable subject matter as provided in claim 4 and its intervening claims. 
Claim(s) 4, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant provides argument regarding claims 1-2 rejected under 35 USC§103 as being unpatentable over Spivey in view of Kitajima and Rudy, Jr. such that the applicant argues that “a server tray rack rail apparatus disposed within the carrying case…to accommodate a plurality 
First the office would like to provide plain meaning and under broadest reasonable interpretation, MPEP§2111-2111.01, that a server is merely a piece of a computer hardware or software that provides functionality for other programs or devices, see Wikipedia “server”.  Furthermore, as mention in Spivey at least the abstract, the device is a data communication device such as a router such that the router provides communications from the circuit boards mounted within, thereby the circuit board with the electronic components and the communication aspect renders Spivey’s device to be “server tray” and a “data center” under the broadest reasonable interpretation. Thereby, as seen in figure 3, each stacked components is stacked within the enclosure such that the railing part provided in the enclosure is consider the server tray rack rail, similar to element 20, figure 3 of present application. Thereby, the region indicated by element 52 which are the slots are similar to element 20 of present application and are consider to be rack rails and more specifically server tray rack rail. Additionally, the fact that Spivey’s device is providing data communication, this would be consider as data center and a server rack system as described in the preamble of the claim. Furthermore, the teaching of figure 7a of Spivey the server tray’s detail such that the server part is the circuit board and the tray part are the structure holding and engaging with the rails.
Furthermore, applicant in the remarks recites that the server tray must necessarily be able to accommodate the weight and cooling requirements for servers, which includes circuit boards, memory cards, disc storage, power supplies and fan for cooling. However, it is noted that the features upon which applicant relies (i.e., circuit boards, memory cards, disc storage, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remaining arguments are moot in view of the arguments regarding the independent claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841